 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoise Cascade CorporationandLocal Union 159,United Paperworkers International UnionandLocal 771,United Association of Journeymen &Apprentices of the Plumbing&Pipefitting In-dustry of the United States&CanadaandLocal4-33,InternationalWoodworkers ofAmericaandLocal No.50, International Unionof Operating EngineersandChauffeurs, Team-sters&Helpers Local 346andLocal No. 731,International Brotherhood of ElectricalWork-ersandLocalNo. 49,United PaperworkersInternational UnionandInternational Associa-tion of Machinists,Lodge No.760. Cases 18-CA-9290-1, 18-CA-9290-2, 18-CA-9290-3,18-CA-9290-5, 18-CA-9290-6, 18-CA-9290-7, 18-CA-9290-8, and 18-CA-9290-931March 1987DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 31 March 1986 Administrative Law JudgeKarl H.Buschmann issuedthe attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Parties and the GeneralCounsel filed briefs in response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord' in light of the exceptions and briefs andhas decided to affirm the judge's rulings, findings,and conclusions as modified, in accordance withthe following analysis.At the hearing the Respondent moved todismissthe complaint insofar as it alleges that the Re-spondent unlawfully bargainedwith the threeCharging Parties that represent its production em-ployees (Local Union 159, United PaperworkersInternationalUnion; Local No. 50, InternationalUnion of OperatingEngineers;and Local No. 49,United Paperworkers International Union), basedon its assertion that there is no evidence linkingthose Unions to any alleged unlawful bargaining bytheRespondent. The judge denied the Respond-ent'smotion. He concluded that during the parties'1985 negotiations the Respondent unlawfullyinsist-ed to impasse on its maintenance modernizationproposal with not only the five Charging Partieswho represent its maintenance employees, but alsothe three production Unions. Although we agreewith the judge that the Respondent's proposal is anonmandatory subject of bargaining because it1The Respondent has requested oral argument.The request is deniedas the record,exceptions,and briefs adequately present the issues and thepositionsof thepartieswouldchangeunit scope, and that the Respondentviolated Section 8(a)(5) and (1) of the Act by insist-ing to impasseon the proposal with the five main-tenanceUnions,we find that the Respondent'smotion should be granted as to the three produc-tion Unions.The General Counsel conceded that the mainte-nance modernization proposal (that would consoli-date the maintenance employee units, thereby ef-fectively requiring shared representation by themaintenanceUnions) "pertained primarily, if notexclusively," to themaintenanceUnions. The judgereasoned that the proposal "significantly affected"the production Unions, and therefore that the Re-spondent and these Unions were at impasse on theproposal, because the proposal would permit theRespondentto assignproduction employees tomaintenancework.However, the uncontradictedevidence shows that the Respondent actually wasat an impassewith the production Unions on vaca-tion pay, health insurance coverage, premium payon holidays, and lines of progression, rather thanthe maintenance modernization proposal.Moreover, although the maintenance moderniza-tion proposal was set forth in a memorandum ofagreement presented to the Joint Union Councilcomposed of all the Unions, there is no evidencethat the Respondent insisted that the productionUnions agree to the proposal. The uncontradictedtestimony of the Respondent's chief negotiator,Fred Delaney, was that the production Unionswere free to sign the memorandum of agreementwithout agreeing to the maintenance modernizationproposal. Delaney in fact informed the Unions thattheRespondent's intentionwas to sign separatecontracts,which was consistent with the parties'past practice. The parties' past practice is also thateach Union is not required to agree to all provi-sions of the Respondent's proposed memorandumof agreementand that provisions that do not applyto individual units have not been included in theirrespectiveindividualbargainingagreements.During one set of past contract negotiations, sever-alUnions signed final agreements with the Re-spondent even though one Union had rejected thememorandumof agreement presented to the JointUnion Council and called a strike. That the Unionsalso intended to have separately signed contractsduring the 1985 negotiations is shown by the factthat they changed the wording of the Joint UnionCouncil's counterproposal so that it would clearlyrequire the Respondent to recognize "each of thesignatory Unions as the sole bargaining representa-tive," instead of the Joint Union Council. Further,the Respondent's 28 May 1985 final offer specifical-ly refers to individual acceptances in two places.283 NLRB No. 69 BOISE CASCADE CORP.463Thus, the evidence does not establish that the Re-spondent insisted to impasse on the maintenancemodernizationproposalwith the productionUnions. Accordingly, we shall grant the Respond-ent'smotion to dismiss the complaint insofar as itrelates to the production Unions.2-AMENDED CONCLUSIONS OF LAWSubstitute the, following for Conclusion of Law4."4.The Respondent violated Section 8(a)(5) and(1) of the Act by (a) refusing to incorporate theprior recognized unit descriptions for the fivemaintenance Unions at its facility in a new agree-ment, (b,) by insisting to impasse on, and by unilat-erally implementing, a proposal which modified thebargaining units and the jurisdictions of the fivemaintenance Unions, and (c) by unilaterally impos-ing wages and other conditions of employment onits employees represented by those Unions."ORDERThe National Labor Relations Board orders thatthe Respondent, Boise Cascade Corporation,, Inter-national Falls,Minnesota, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Failing and refusing to bargain with Unionswhich represent its maintenance employees and re-fusingtoincorporate incollective-bargainingagreements the recognized unit descriptions ofthese employees' respective bargaining representa-tive.(b) Insisting to impasse on, and unilaterally im-plementing, a proposal ' which modified the recog-nized bargaining units and'the established jurisdic-tions of the Unions representing its maintenanceemployees.(c)Unilaterally imposing on its employees repre-sented by maintenance Unions wages and otherconditions of employment.(d) Inanylikeor related manner interferingwith, restraining, or, coercing employees in the ex-ercise of the rights guaranteed them', by Section 7of the Act.'2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, meet and confer with the Unionswhich represent its maintenance employees at rea-sonable times and .places with respect to wages,2 The judge inadvertently omitted from his Conclusions of Law his im-plicit finding that the Respondent violated Sec. 8(a)(5) and (1) of the Actby unilaterally implementing the terms of its 28 May 1985'final offer, aswell as its maintenance modernization proposal,without first bargainingin good faith to impasse. We adopt,this finding only to the extent that itapplies to the final offer's implementation with respect to the mainte-nance Unions, and shall modify the Conclusions of Law accordinglyhours, and other terms and conditions of employ-ment.(b)At the Union's or Unions' request,, rescindany or all unilateral changes in representation or interms and conditions of employment made on orafter 1 July 1985 affecting its employees represent-ed by the maintenance Unions and make those em-ployeeswhole, with interest, as set forth in theremedy section of this decision.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its International Falls, Minnesota lo-cation copies of the attached notice, marked "Ap-pendix."3 Copies of the notice, on forms providedby the:, RegionalDirector for Region 18, afterbeing sigted by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall, be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps 'the Respondent has taken to comply.a If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals, the wordsin thenotice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuantto a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain with theUnions representing our maintenance employees byinsisting to impasse on changes in the recognizedbargaining units and jurisdiction of these Unions asa condition for new collective-bargaining agree-ments.WE WILL NOT refuse to incorporate the recog-nized collective-bargaining units of the Unions rep- 464DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDresenting our maintenanceemployees in new col-lective-bargainingagreements.WE WILL NOT unilaterally impose on our em-ployees represented by maintenance Unions wagesand other conditions of employment.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, meet and confer with theUnions representing our maintenance employees atreasonabletimes and places with respect to wages,hours, and other terms and conditions of employ-ment.WE WILL, at the Union's or Unions' request, re-scind any or all unilateral changes made on or after1 July 1985 affecting our employees represented bymaintenanceUnions and make them whole for anylosses they may have suffered, plus interest.BOISECASCADE CORPORATIONJames L. Fox, Esq.,for the General Counsel.Emery W. BartleandMark B. Rotenberg. Esqs. (Dorsey &Whitney),of Minneapolis, Minnesota, for the Respond-ent.William D.Watters,Esq.,of Duluth,Minnesota,for theCharging Party.DECISIONKARL H. BUSCHMANN, Administrative Law Judge.These consolidated cases were tried at InternationalFalls,Minnesota, on 29 and 30 October 1985. Thecharges in Cases 18-CA-9290-1, -2, -3, -5, -6, -7, and -8 ,were filed on 15 July 1985; the charge in Case 18-CA-9290-9 was filed on 26 July 1985. The consolidated com-plaintwasfiled 29 August1985.The primaryissue iswhether the Respondent, violated Section 8(a)(5) and (1)of the National Labor Relations Act, when it unilaterallyimplemented its final proposal which, in substance, didnot include the preexisting -bargaining unit descriptions,eliminatedwork assignment restrictions,modified therecognized bargaining unit classifications for maintenancejobs, and combined them into three broad categories.On the entire record, including- my observation of thewitnesses, and after consideration of the briefs filed bythe General Counsel, the Company, and the Union, Imake the followingFINDINGS OF FACTThe Company,Boise Cascade Corporation,is a Dela-ware corporation with an office and place of business inInternational Falls,Minnesota,where it is engaged in themanufacture of paper products.Boise Cascade Corpora-tion,the Respondent, is admittedly, an employer engagedin commercewithin themeaning of Section 2(2), (6), and(7) of the Act.Since 1965,when Boise Cascade acquiredthe facilityin International Falls,Minnesota, consistingof a paper mill and an insulite plant, it had separate col-lective bargaining agreements with eightunion locals,not counting the union for, its railroad- operation. Theyare:(1)Local 4-33, InternationalWoodworkers ofAmerica, (2) Chauffeurs, Teamsters & Helpers Local346, (3) Local 771, United Association of Journeymen &Apprentices of the Plumbing & Pipefitting Industry ofthe United States & Canada, (4) Local 731, InternationalBrotherhood of Electrical Workers, (5) International As-sociation of Machinists, Lodge No. 760, (6) Local Union159, United Paperworkers International Union, (7) LocalNo. 50, International Union of Operating Engineers, and(8)Local No. 49, United PaperworkersInternationalUnion.' These eight Unions that are also the ChargingParties in this case represent between 600 and -700 "main-tenance" and "production" employees. The Unions hadconducted their negotiationswith the Employer byforming a "Joint Union Council" that was a committeeof representatives of the eight Unions. The president ofthe Joint Union Council served as the spokesman duringthe bargainingsessions.According to established prac-tice, the Joint Union Council and the Employer wouldagree to a "memorandum ofagreement,"which con-tained the provisions applicable to all Unions. Localissueswerenegotiated separately, and, on ratification ofthememorandum of agreement and the resolution oflocal issues, each of the Unions would have a separatecollective-bargainingagreement, with the Respondent.Negotiations for new contracts between Boise Cascadeand the Unions commenced in 1984, since the parties'latestcollective-bargainingagreementsdated, -1May1981 and effective for 3 years, expired on 30 April' 1984(G.C. Exhs. 2(a)-(h)). These'eight separateagreementshad provided' for a "Recognition" article that defined thecollective-bargaining unit of employees that each of theUnions represented. Of particular importance were theunit description of the "maintenance" employees, be-cause during the negotiations for new contracts, the, Re-spondent expressed its goal to remove jurisdictional bar-riers for its maintenance employees and to "[i]ncreaseemployee working efficiency by removing any jurisdic-tional restraints" (G.C.' Exh. 3). In an attempt to demon-strate to the Unions the obsolete nature of the jurisdic-tional restraints, Respondent compiled a listing of the 28job descriptions for maintenance employees ranging from"blacksmith" to "Oiler" as they existed in the contracts(R. Exh. 10) and compared them to 19 job descriptionsthatwere still in use in 1984. Moreover, the Companysaw the division of labor as grossly inefficient and bar-gained for greater flexibility in work assignments of itsmaintenance workers to remain competitive in its mar-kets.Boise Cascade listed numerousexamplesof what itconsidered inefficient work, assignmentsaccompanied byproposed changes and proposed that (1) "Simple routinemaintenance ... be performed by operators," (2) "main-tenance employees perform simple routine tasks normallyperformed by operators," and (3) "any work connectedwith an employee's primary craftassignment[bemade]non jurisdictional" (G.C. Exh. 4).'The first listed six Unionsrepresent"maintenance" employees thatwere directly affected by Respondent's "maintenance modernization pro-grams." BOISE CASCADE CORP.465Unable to agree to these proposals, the partiesnegoti-ated a 1-year extension of the old contracts and agreedto discuss the issues during the interval. The parties metrepeatedly beginning in August 1984. In December 1984,Boise-Cascade closed its insulite plant. However, the par-ties continued to meet and to discuss "contract modern-ization" for the remaining operation, the paper mill. TheCompany proposed 11 items believed "necessary toallow the paper Manufacturing Operation to continue inthe face of the rapidly changing competitive environ-ment" (G.C. Exh. 6). Item 3 of the 11 points stated:"Achieve employee work efficiency by removing anyunion/departmental jurisdictional restraints throughoutthe mill." This issue was the most difficult for the Union,and the parties remained unable to agree on a new con-tract.The negotiations carried over into 1985. During 1985,there were 31 bargaining sessions, beginning 27 Marchand ending 24 June. The Company's initialproposal, in-tended for each of the eight Unions, was offered withthe following explanation on its face (G.C. Exh. 9):The following is a draft Labor Agreement to re-place existing Labor Agreements. Nothing proposedismeantto change the member Union's right torepresent those job classifications they presentlyrepresent.We do mean to remove Union jurisdic-tions as an obstacle to employees performing workefficiently and economically ....The Company's proposed unit description and recogni-tion clause, in leu of describing each of the eight units,as in the past, provided as follows:The Companyrecognizesone of the identifiedUnions as the sole collective bargaining agency foritsemployees on those occupations listed in thewage schedule attached as Exhibits A-1 through A-9 as a part of this Agreement for the purpose of col-lective bargaining with respect to wages, hours ofwork, and working conditions for the period of thisagreement ... .ThisArticle-Recognition'-shall not restrict theright of the Company to assign work to employeesor limit the Company's use of contractors as theCompany deems appropriate.The Company proposed a union-security clause that,as a condition of employment, required an employee "tobecome and remain a member of one of the Union'sparty to this Agreement." The appropriate Union that anemployee was expected to join, according to the propos-al,was "the one whose occupation the employee worksin the majority of time." No employee was expected tobelong "to more than one union in any calendar month,but [he] may be required to transfer to the appropriateUnion."Respondent's' proposal was in line with its stated 12February 1985 "Overall Objectives" to totally modernizethework rules, remove all jurisdictional restraints,modify the wage and benefit structure, and reduce actuallabor cost per ton.More specifically,these objectiveswere stated as follows(G.C. Exh. 17):MAINTENANCE REORGANIZATIONAll current trades and crafts will be consolidatedintothreemaintenancecategories:PipefitterMillwrightElectrical/Instrumentation*There will benounion craft or departmentaljurisdictional restraints to workassignmentwhatso-ever.*All maintenance employees will be placed inone of the three categories.* Employees will first be required to acquire allthe basicskillsnecessaryto assistinanyjobassign-ment.* Next, employees will be required to acquire allfunctional skills of the other two categories.*Finally, employees must become proficient inthe highly-skilled areas of their primary category.*Extensivetraining,both classroom and on-the-job, will be necessary for at least two years.* Basic, functional and proficient skills and quali-fication parameters are to be determined unilaterallyby management and are not arbitrable.Respondent specifically included among the items tobe modified item 17, "Union Recognition Jurisdiction."Negotiations between the parties indicated a preoccu-pation with Respondent's proposal to change the juris-dictional restraints for its maintenance employees and toreorganize the 28 existing job categories for maintenanceemployees into the 3 broad categories: pipefitters, mill-wrights, and electrical/instrumentation. ' A perusal of thetranscripts of the bargaining sessions indicates that Re-spondent's chief negotiator, Fred Delaney, repeatedly ex-pressed the notion that the Company intended to erasejurisdiction to get work done or to get around the juris-dictional issue to achievegreater efficiency.Althoughthe Unions were expected to retain the same number ofemployees by proportionally sharing the maintenanceemployees in the 'three categories, the Employer wouldbe able toassignthe employees without restrictions totheir union affiliation (it. Exhs. 1-24).The union negotiator, Robert Walls, resisted Respond-ent's proposal as it related to Respondent's attempt tomodify the Unions' respective jurisdictions and ques-tioned ,not only the practical impossibility of the schemebut also its legality. For example, at one point during thediscussions,on 4 April 1985, the followingexchange oc-curred (Jt. Exh. 3, p. 5):Union: This whole thing is then to get us to crossover jurisdiction!Company: Absolutely.We have said that fromday one. The jurisdictionis in-efficient.And wewant to correct that. 466DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAt another point during- the discussions on that day,the Unions stated the issue as follows (Jt. Exh. 3(b)):What, I guess what gives you the right to comein here and,say that you're going to take jurisdic-tion° away from one union and give it to the otherunion, or whatever? . . . I believe there is somelaws that protect us in our jurisdiction and I'm sureevery international is going to fight your jurisdic-tion .. .The Company's negotiator Delaney replied:Well, first of all, we're not talking about jurisdic-tion for one and giving it to another. What we aretalking about is sharing jurisdiction.On 29 April, after lengthy discussions had already oc-curred, the exchange continues to show that the pre-dominant issue was the Company's proposal to modifythe Unions' jurisdiction. At one point the Unions' repre-sentative commented (Jt. Exh. 8b, pp. 1-2):Union: It just seems to me it's on the fringes oflegal question and it's a jurisdictional.Delaney: I'm sure, it is, and depending on whichlawyer depends on maybe which answer you get, Idon't know.On 22 May, Delaney conceded that removing all therights of jurisdiction previously held by the Unions wasthe centralissue(Jt.Exh. 18(a), p., 1).In one of thelast sessions,Delaney has this to say (Jt.Exh. 22b, p. 1):We knew we cannot erodethemaintenance unit.That is still a protection.We don't see anything inthe "agreement that would cause that. If we were to'try to get that' right, it would have to be directlystated to you very, clear,unambiguous.We haven'tdone that=so we know that there's protection thereagainst erosionof the unit. In the recognition,there's no way that we see that we could use yourrecognition, your jurisdiction language and do whatwe want to do and that isa firm andfinal positionof ours.-;We have to have the right to think, to getthiswork done effectively and efficiently. We willcontinueto present to you the proportionbecausewe think -that preserves the unit and we aren'ttrying to get rid ofunits.We aren't trying to reducethem.On 29' May 1985 the Company distributed its final"settlement 'memorandum" to the Unions.Itwas Re-spondent's final 'offer'(G.C. Exh. 10). The parties heldtheir last meetingon, 24 June, when the Company statedthat there was--no need for furthermeetings,because theparties had reached an impasse. By letter of 25 June1985,Respondent informed the Unions, inter alia,as fol-lows (G.C. Exh. l2):Over three weeks havepassed sinceour Companymade its final contract proposal to your Union. Thisfinal proposal was preceded by 36 negotiating meet-ings and contract modernization meetings with yourUnion since our initial discussions during, the 1984negotiations of the,areaswhich needed to be ad-dressed for a modern labor contract. Yesterday wemet again with your Union representatives and aFederal Mediator. A counter-proposal was present-ed by -the Unions. The terms of this counter-propos-al and, our -final proposal are far apart. Our, finalcontract offer has not been accepted, and thespokesman for your Joint Union Council stated thatit contains features which are completely unaccept-able.-We clearly are at an impasse in these contract nego-tiations.Given the impasse which now exists inthese contract talks,the period of negotiations hasexpired for purposes of ending any prior contractcommitments with your Union.-We hereby notify you that, effective July 1,- 1985,the Company will be,implementing the terms andconditions of employment reflected in the Compa-ny's final contract proposal dated May 24, 1985, in-cluding the five pages of modifications/Addendumsthereto dated May 31, 1985, and June 3, 1985.On 1 July 1985 Boise Cascade implemented the finalproposal that regrouped and, reclassified its more than203 maintenance employees,as demonstrated by the fol-lowing chart (G.C. Exh. 14):Maintenance Modernization ProgramPlacing of 17 crafts into three (3) maintenance categories. Eachcategory described by union, craft and number of employees.Union Craft-General MechanicEmploy-ees9PipefitterCategory:',z,s-UAJAPPIPipefitter.................................................35UAJAPPI Welder....................................................14IWA Oiler ........... ...................................:..................2IWA Rigger...............................................................10IWA Painter..............................................................5IBT Pipecover..........................................................4Total ...................................................................70Millwright-Category :4,5,6IAM Millwright ........................................................-45IAM Tinner ...............................................................8LAM Machinist .........................................................6IAM Garage mechanic ............... :............................12IAM Heavy equipment Operator ............................1IAM Mason.....................................................1IBT Steam plant millwright ....................................4IWA Rigger ..............................................................3IWA Mason helper ..................................................: '1IWA Oiler .............................................:...................2IWA Cement man ....................................................2IWA Painter ..............................................................2Total...................................................................87Electrical/Instrument Category:7,e-IBEW Electrician .....................................................36IBT Instrument repairman .......................................10 BOISE CASCADE CORP.467Placing of 17 crafts into three(3) maintenance categories. Eachcategory described by union, craft and number of employees.Union Craft-General MechanicEmploy-ees9Total ...................................................................46Totals:General mechanic-pipefitter..................................70General mechanic-millwright ................................87Generalmechanic-electrical/instrument...............46General mechanic employees...........................20316 percent of employees in this category will be members ofIBT No. 346.2 24 percent of employees in this category will be members ofIWA No. 4-33.3 70 percent of-employees in this category will be members ofUAJAPPI No. 771.4 4 percent of employees in this category will be members ofIBT No. 346.5 12 percent of employees in this category will be members of1WA No. 4-33.'6 84 percent of employees in this category will be members ofIAM No. 760.7 22 percent of employees in this category will be members ofIBT No. 346.s 78 percent of employees in this category will be members ofIBEW No. 731.9Approximate current number.The proposal, as implemented, omitted the unit de-scription that was formerly contained in collective-bar-gaining agreements for each of the Unions. Instead, Re-spondent's present description of the 'units is simply astatement under "Recognition" (art. II):The Company recognizes one of those identifiedUnions as the sole collectivebargainingagency foritsemployees on those occupations listed in thewage schedules attached as Exhibits A-1 throughA-9....Exhibits A-1 through A-9 consist of detailed tables ofwage rates and seniority lists for the eight Unions. Alsoshown are the classifications of individual employees aswell as the percentage of the employees' membership inthe respective Unions. The job classifications containedin the prioragreement for maintenancejobs have beensubstituted by the three broad categories.On 3 June 1985, the Company added page A-9 to itsfinal proposal. This proviso was drafted by Respondent'scounsel and states:While this modernized Labor Agreement modifiesand redefines substantially various job classificationsand attendant duties thereto and removes previouscontractualwork assignment restrictions, the bar-gaining units described in paragraphs .1 and .2above are the same at the time of execution of thisAgreement as those represented' by the identifiedUnions in previous Labor Agreements.Anyunresolved disputes as to which bargainingunit a particular job classification belongs will be re-solved through the NationalLaborRelations Boardprocesses.On its face, the addendum seemed to continue the ex-pired unit descriptions, but the record shows otherwise.Respondent's negotiator,William Smerika, unequivocallystated that the Unions proposed and the Company reject-ed the proposal to retain the unit descriptions (Tr. 354).Similarly,Company Chief Spokesman Delaney clearlytestified that the recognition clauses of the expired con-tracts were not carried forward in the final proposal thatthe Respondent had adopted unilaterally (Tr. 255-256).Moreover, a retention of the unit and recognition de-scriptions of the expired contracts would have preventedthe flexibility and assignment changes that the Companyhad sought. This is clear from an analysis of the propos-,als aswell as Respondent's own testimony.Respondent's testimony about the negotiations and theimplementation of its proposal clearly established thatthe Respondent considered the modification of the rec-ognitionclause as crucial to its efforts to increase theflexibility and to improve the efficiency of its mainte-nance employees. The testimony further shows that theUnions had proposed the continuation of the unit de-scriptions as they existed in the expiredbargaining agree-ments. The Respondent refused to accept the Unions'proposal and declared 'an impasseon the issue (Tr. 268-270, 354). As explained by Delaney, the Company's ne-gotiator in his testimony (Tr. 269): "Well, we wanted tochange the definition of the trades or occupations,classi-fications,whatever, to reflect the broader skills'that wereneeded by the employees." In order to accomplish that,Delaney admitted, that the recognition clauses of the oldcontracts had to be changed.AnalysisGenerally, changes in workassignmentsare consideredto be a mandatory subject ofbargaining;however, thedefinition of a bargaining unit is not. Although a unitmay be altered by agreement of the parties, one partymay not insist to the point of impasse to change thescope of the bargaining unit.Bozzuto's,Inc.,277 NLRB977 (1985);Douds v. Longshoremen, 241F.2d 278 (2d Cir.1957);Young & Hay Transportation Co.,214 NLRB 252(1974),enfd. sub nom.GeneralDriversLocal 554 v.NLRB,522 F.2d 562 (8th Cir. 1975).The General Counsel has taken the position that Re-spondent refused to incorporate the Unions' prior unitdescriptions in a new collective-bargainingagreement inviolation of Section, 8(a)(5) and (1) of the Act. Moreover,Respondent unlawfully insisted to impasse on, and unilat-erally implemented, a nonmandatory subject ofbargain-ing, namely, the proposal to reclassifymaintenance em-ployees into three broad ' categories. The General Coun-selsubmits that Respondent's "recognition" proposalcould not be interpreted as preserving the Unions' priorunit descriptions, and that a proper interpretation of theproposal and its practical effects as well as the testimonyclearly indicate that the changes were not merely seman-tic or solely directedat assignmentchanges. 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Unions'brief illustrates how the unit descriptionin the unilaterally implemented proposal differ in practi-cal effects with the units of the expired contracts. TheUnions'brief points out, as an example,that the modifiedunit,description of the International Brotherhood ofElectricalWorkers consists of 22 percent of the employ-ees in the new classification"General Mechanic-Elec-trical Instruments."As a consequence,the Union is nolonger the'exclusive bargaining representative for a de-scribed group,but the bargaining representative of some,but not all,the employees in that classification.This ex-ample is'also illustrative for all other Unions that repre-sent members who are in one of the three new categoriesfor maintenance employees.The Respondent,on the other hand, argues that its"Maintenance Modernization Proposal"was directed atrevising only the anachronistic work assignment limita-tions and job categories and not the scope of any bar-gaining units.The Respondent argues in its brief that"the Company repeatedly emphasized[during the negoti-ations] that its proposed changesin `jurisdiction'meantonly that the restrictions giving particular 'unions (juris-diction)over particular work would be abolished in theinterest of greater'efficiency"and that"[e]ach unionwould continue,to represent or have `jurisdiction' over,precisely the same employees as it had under the oldcontracts" (R. Br. 21).Respondent points to Delaney'stestimony where. he explained(Tr. 259),"we meant tomaintain the recognition of the employees that-or num-bers of employees,or presence of the unions that theyhad formerly represented, while at the same time remov-ing-used in the context of world assignment-jurisdic-tional restraints,or work assignment restraints, to thoseemployees performing work within their capabilities."Accordingly,so argues the Respondent, Boise Cascadehad the right to insist to the point of impasse to make thechanges in the work assignments for its maintenance em-ployees.There'isno dispute between the parties that the Re-spondent unilaterally implemented its final offer, effec-tive 1 July 1985, after notifying the Unions that the par-tieswere at an impasse.The significance of Respondent'sactions requires an examination of Respondent's finaloffer in relation to the prior contracts and an analysis ofthe effects of Respondent's "maintenance modernizationprogram."Initially, the inquiry is simply whether the collective-bargaining,units contained in the expired agreements ofthe eight Unions were retgined in the final offer. As al-ready stated,Respondent has consistently refused to in-corporate the unit descriptions of the prior,contracts initsfinal,offer and a comparison between the prior con-tracts and the final offer obviously shows that the unitdescriptions are different.Any suggestion that the proviso subsequently addedby Respondent's counsel to the final offer on 3 June 1985had the effect-of incorporating the unit descriptions byreference,isnot persuasive.First, the unit descriptionwas not simply omitted due to an oversight or because ofsemantic reasons; neither is there any evidence that theproviso was an attempt to simplify the wording of theunit descriptions in the expired contracts.To the con-trary,the record shows that the Respondent intentionallyand unequivocally refused-the Unions'demands to incor-porate the prior unit descriptions.Indeed the provisowas not a part of Respondent's, final offer.Because theUnions had a right to have their unit descriptions contin-ued in any new agreement,and because Respondent re-fusedtheUnions'demands,Respondent's , conductamounted to a refusal to bargain in violation of Section8(a)(5) and(1) of the Act. Moreover,the Respondent in-sisted to the point of impasse and unilaterally implement-ed its final offer without the established -unit descriptionsbut with different descriptions."[T]he description or sizeof the bargaining unit is not a mandatory subject ... itis equally well established that insistence to impasse upona non-mandatory subject of bargaining violates Section8(a)(5)."Newspaper Printing Corp. ,v,NLRB,625 F.2d 956(10th Cir.1980), cert.denied 450 U.S. 911(1981)."Unitscope is not a mandatory bargaining subject, and conse-quently a party may not insist to impasse an alteration ofthe unit.Bozzuto's,Inc.,277NLRB 977 (1985);-Douds v.Longshoremen,241 F.2d 278(2d Cir.1957).ColumbiaTribune Publishing Co.,201 NLRB 538 (1973),enfd. 495F.2d 1384 (8th Cir.1974);Newport News Shipbuilding v.NLRB,602 F.2d 73(4th Cir.1979).An examination of the new unit description of Re-spondent's final offer shows that it did not perpetuate theestablished units of the various Unions.For example; theRespondent argues that "the Company's proposal wasneither intended to cause, nor did it result in, any modifi-cation of the scope of any bargaining-unit" (R, Br. -26),The maintenance modernization proposal, according tothe Respondent,consisted of the following:"Abolish themultitude of narrow,obsolete job categories and thework assignment restrictions...and create three broadmaintenance classifications...of maintenance employ-ees of the mill." Respondent,however,conceded that"some revisions would be necessary in the terms of eachof the contracts'recognition and jurisdiction clauses ifthe Company were to achieve its objective."Respondentfurther argues"that the Company suggested a propor-tional representation guarantee. . .the unions,however,failed to offer any-counter-proposal. . -that would satis-fy the Company's basic maintenance modernization needs.... Instead the unions'final proposal demanded reten-tion of the exact language contained in _all previous rec-ognition, jurisdiction and work,restriction clauses." Insum, so argues the Respondent,"the Company'smainte-nance modernization proposal in no way constituted aproposal to modify the scope of any bargaining unit . ,each of the five maintenance unions continued as the ex-clusive-representative of those same employees it hadrepresented prior to July, 1985."The General Counsel and the Unions, disagree, Theirposition is that the revised jurisdictionalandunit descrip-tionswere not semantic changes,but changes that de-prived each of the Unions of exclusive representationrights and that transformed established units"into over-lapping bargaining units with more than one union- repre-senting employees in the same job classification." Ac-cording to the Unions,the "Employer'did not limit itsnegotiation objectives to bargaining only 'on the assign- BOISECASCADE CORP.469ment of work tasks"; the Unions, were willing to negoti-ate the issuesrelating to the assignmentsof work tasksand the training for broaderskills,but they were unwill-ing toaccept any modification in the composition anddescription of the recognized and certifiedbargainingunits,includingthe concept of shared jurisdiction andthe loss of exclusive representation. Indeed, Respondent'sversion of the proportionate representation or shared ju-risdiction by the Unions is, according to the ChargingParty and the General Counsel,a unitinappropriate forcertification by the Board, because the Employer, andnot the employee, may dictate union affiliation and be-cause of the absence of exclusive representation by theUnions.The record is clear that Respondent's final offerindeed did not preserve the composition of the priorunits,and that Respondent'smaintenance modernizationprogram was not limited to jurisdictionalclauses relatingtowork assignments, as contended by the Respondent.The unit descriptions as unilaterally implemented differfrom the established units not only in description but alsoin composition. By definition, each Union now representssome or a percentage of employees, but not 'all employ-ees inone of the threemaintenance categories.The con-sequences are shared or overlapping jurisdiction and aloss of exclusive representation. In addition, Boise Cas-cade had the right to assignmaintenanceemployees toone of the three classifications.In certain instances, thiswould interfere with an employee's right to select hisbargaining representative and would empower the Com-pany to determine an employee's union affiliation. Re-spondent's new version of unit descriptions would there-fore have the effect of interfering with an employee'sSection 7 rights and be contrary to Section 9(a) of theAct. Such a unit would be inappropriate for certificationby the Board.Respondent's contentionsthat the Unions could havebargained for another approach to the shared jurisdictionor proportionate jurisdiction concept, and that the Com-pany could lawfully bargain toimpasse onnew work as-signmentclausesmay at first blush appear significant.However, the record is clear that the Respondent's rec-ognition proposal lead to the impasse.The Unions wouldhave been willing to bargain on the broadissues relatingtowork assignments and training if they hadbeen as-sured that their exclusive jurisdictions Were to remainintactwithout the qualifying factors of shared jurisdic-tion or any other forms of modified unit descriptions.For the record shows that Respondent insisted duringthe negotiationson retainingits right toassign the main-tenance employees to one of the three maintenance clas-sifications,and furtherinsistedon' the revision of theUnions' respective recognitionclauses.For the Respond-ent to suggest repeatedly that each Union would contin-ue to represent "precisely the same employees as it hadunder the old contracts" and that each Union wouldcontinue "as the exclusive representative of the same em-ployees" and further that the Company had not insisted"that the relationship of any particular employees withtheir chosen union be served or altered" ignores the pos-sibilities of future changes in'the functions or the numberof employees in one of the three categories. For exam-pie, should certain employees assigned to one of thethree classifications and belonging to a particular unionleave their employment or be laid off, it would changethe proportionalpositionof one or more Unions and re-quire the Company to assign other employees to thatUnion to maintainthe proportional balance.Respondent's efforts to achieve efficiency and flexibil-ity in its new contract could perhaps have been achievedhad the Respondent directed its efforts solely at work as-signment issues orwork flexibility without the simultane-ous attemptto redefine the established bargaining units.Respondent could certainly have proceeded by initiatinga petition for unit clarification under Section 102.60(b) ofthe Board'sRules andRegulations. But the Respondentdid not exhaustthese remediesand, instead, took an in-flexible approach from the outset of the negotiations byits intentions to modify the composition and the scope ofthe Unions'bargaining units andto implement its recog-nitionproposal. It has no right to insist to impasse on thealteration in the bargaining units. Respondent therebyviolated ' Section 8(a)(5) and (1) of the Act.Respondent's motion.Because the Respondent proceed-ed with itsnegotiationswith all Unions, not just thoserepresentingmaintenanceemployees,Respondent's`motion to exempt the three Unions is Without merit.During the trial of thiscase,the Respondent moved todismiss those portions of the complaint that related tothe, productionunits,as opposed to the maintenanceunits,because the recognition proposal affected only themaintenanceemployees and because the General Counselhad failedto sustainthe allegations with regard to theproduction units. The General Counsel argues that theRespondent, contrary to past practice, negotiated withthe representatives of all Unions in an effort to arrive ata "master contract" or a single agreement to be applica-ble to all Unions. The Respondent, on the other hand,argues that the individual Unions were free to makechanges in the, memorandum of'agreement and "that thethree,non-maintenance unions,UPIU Local # 159, UPIULocal #,49 and OperatingEngineersLocal #50, werefree to signan agreementwithout agreeing to the Com-pany's maintenance modernization proposal."Obviously, it would be reasonableto assumethat theRespondent would exclude those units that would be un-effected by the maintenance proposal., But the question iswhether the record supports Respondent's intentions inthis regard. To be sure, past practice indicates that theindividual Unions were able to agree to certain provisosthat had, not been part of the memorandum of agreementnegotiated by the Joint Union Council. However, therecord indicates that the provisions would be related tolocal issues.Here,theCompany presented[a singlememorandumof agreementlisting allnine Unions andoccasionally referred toit as a mastercontract. Obvious-ly, it must, have occurred to the Respondent before, priorto the hearingin this case,that at least three of theUnions would be unaffected by its maintenance modern-ization proposal that was the key stumbling block in ar-riving at anagreement.The suggestion to exempt the un-affectedUnions could have been made to those unitsduring any stage of thenegotiations.Itmight have lead 470DECISIONSOF THE NATIONALLABOR RELATIONS BOARDto a bargaining agreement with those Unions. It is diffi-cult to conclude at this stage of the proceeding that theRespondent had intended to exempt these three Unionswhen their,representatives were part of the Joint UnionCouncil and in regular attendance at the negotiations.There is simply no evidence that these Unions wereexempt from the consideration of the much debated juris-diction issues.Delaney's testimony that these Unionscould have signed a separate agreement does not showthat the Respondent or,the Unions ever considered thatpossibility.In any case,according to the terms of the im-plemented final offer,the Respondent has the right toassign its production employees to perform maintenancework and to assign production employees to the threemaintenance categories on a permament basis.In thateventuality,,it is perfectly clear the production units aswell as the production employees were significantly af-fected by Respondent'smaintenance modernization pro-posal.In sum,the evidence shows that the nonmainten-ance units were affected,albeit on a lesser scale,and thatthey were not explicitly exempted from the negotiations.Respondent'smotion should therefore be denied.CONCLUSIONS OF LAW1.Boise Cascade Corporation is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.The following Unions are labor organizations withinthe meaning of Section 2(5) of the Act: (a) Local Union159, United Paperworkers International Union; (b) Local771, United Association of Journeymen&Apprentices ofthe Plumbing&Pipefitting Industry of the United Statesand Canada; (c) Local 4-33, International Woodworkersof America;(d) Local No. 50,InternationalUnion ofOperating Engineers; (e) Chauffeurs, Teamsters & Help-ers Local 346; (f)Local No.731, International Brother-hood of Electrical Workers; (g) Local No. 49 United Pa-perworkers InternationalUnion;and (h) InternationalAssociation of Machinists,Lodge No. 760.3.The following employees of Respondent constituteappropriate units for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:(a)All employees employed by Respondent at itsInternational Falls,Minnesota facility,in the unitdescribed in the collective-bargaining,agreement be-tween Respondent and Local Union 159, United Pa-perworkers International Union, for the period from1May 1981 through 30 April 1984.Their,exclusive collective-bargaining representative isLocal 159,United Paperworkers International Union.'(b)All full-time and regular part-time employeesengaged in welding and in the installation and main-tenance of all piping and plumbing equipment atRespondent's International Falls,Minnesota facility;excluding all 'other employees,office clerical em-ployees;manager, guards, and supervisors as de-fined in the Act, as amended.Local 771,United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of theUnited States and Canada has been designated as theirexclusive collective-bargaining representative.(c)All employees employed by Respondent at itsInternationalFalls,Minnesota facility, in the unitdescribed in the collective-bargaining agreement be-tween-Respondent and Local 4-33, InternationalWoodworkers of America,for ther period from 1May 1981 through 30 April 1984.Their exclusive collective-bargaining representative isLocal 4-33, InternationalWoodworkers,of America.(d)All full and regular part-time employees en-gaged in the operation of the old and new turbinerooms,oxygen plant and filter plant,including aircompressors located in the-turbine room and demin-eralizers located in the filter plant(and such repairsto this equipment which are customarily made) andengaged in the operation of any new electrical gen-erating steam turbines similar in nature to existingequipment in the turbine room;excluding all otheremployees,officeclericalemployees,manager,guards and supervisors as defined in the Act, asamended.Local No.50, International Union of Operating Engi-neers is their exclusive collective-bargaining representa-tive.(e)All employees employed by Respondent at itsInternational Falls,Minnesota facility,in the unitdescribed in the collective bargaining agreement be-tween 'Respondent and Chauffeurs,Teamsters &Helpers Local 346, for the period from 1 May 1981through 30 April 1984.Chauffeurs,Teamsters&Helpers Local 346 has beendesignated as their exclusive collective-bargaining repre-sentative.(f)All full and regular part-time employees en-gaged in the installation and maintenance of electri-cal (including electronic, refrigerating, radio, highfrequency,radioactiveradiationand television)equipment,and pump house and power house oper-ators;excluding all other employees,office clericalemployees,managers, guards,and supervisors as de-fined in the Act, as amended.Local No.731, International Brotherhood of ElectricalWorkers has been designated their exclusive collective-bargaining representative.(g) All employees employed by Respondent at itsInternationalFalls,Minnesota facility,in the unitdescribed in the collective-bargaining agreement be-tween Respondent and Local No.49,United Paper-workers International Union, for the-period from 1May 1981 through 30 April 1984. BOISE CASCADE CORP.LocalNo. 49, United Paperworkers InternationalUnion has been designated their exclusive collective-bar-gaining representative.(h) All employees employed by Respondent at its]InternationalFalls,Minnesota facility,in the unitdescribed in the collective-bargaining agreement be-tween Respondent and International Association ofMachinists,Lodge No.760, for the period from 1May 1981 through 30April 1984.InternationalAssociation of Machinists,Lodge No.760 has_been designated their exclusive collective-bar-gaining representative.4.TheRespondent violated Section 8(a)(5) and (1) ofthe Act by (a) refusing to incorporate, the prior recog-nized unit descriptions for the eight Unions at its facilityin a new agreement and , (b)by insisting to impasse on,and by unilaterally implementing, a nonmandatory sub-ject of bargaining in the form of a proposal that modifiedthe bargaining units and the jurisdictions of the eightUnions.5.The aforesaid unfair labor practices affect commercewithin the meaning ofthe Act.THE REMEDY471Having found that the Respondent has engaged in andis engaging in certain unfair labor practices. I shall orderthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of theAct.Specifically, I shall order that, on request, the Re-spondent meet and bargain collectively with the Unionswith respect to wages, hours, and other terms ,and condi-tions of employment. I further order that the Respondentrescind, if requested by the Unions, the unilateral imple-mentation of its final offer and that the Respondent re-store the status quo of its employees that were affectedby its unilateral action, including backpay.If the Unions select to have previous conditions re-stored, calculations of the sums and payments necessaryto make employees whole, with interest, shall be com-puted in accordance with normal Board-policy. SeeOgleProtection Service,183NLRB 682 (1970);Florida SteelCorp.,231 NLRB 651 (1977).[Recommended Order omitted from publication]